Citation Nr: 0533961	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease as residual of frostbite.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  

In November 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a current peripheral vascular disease 
disability that is related to service.

2.  The competent evidence of record does not demonstrate 
that the veteran has a current sleep apnea disability that is 
related to service.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease as a residual of frostbite 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).

2.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a November 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's November 2003 letter 
informed him that additional information or evidence could be 
submitted to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the June 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.    Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records. The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

1.  Peripheral Vascular Disease

The veteran asserts that service connection is warranted for 
peripheral vascular disease as a residual of frostbite.  In 
this regard, in order to establish service connection on a 
direct basis the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability, and an in-service injury.  In terms of an 
in-service injury, the veteran asserts that while serving in 
Alaska in February 1963, his feet were frostbitten after 
wearing leather boots in - 45 degree weather during a 2 1/2 
hour guard duty.  According to the veteran, his feet were so 
swollen as a result of this exposure that he had a difficult 
time getting his boots off and had to put his feet in ice 
water to take some of the swelling down.  However, the 
veteran, during his November 2005 hearing, stated that he did 
not seek medical attention for his foot condition either at 
that time or at any other time during his military service.  
Indeed, it is significant to point out that the veteran's 
contemporaneous service medical records, including his July 
1974 separation examination, are silent as to complaints of, 
or treatment for, frostbite, a foot condition, or a vascular 
disability.   

In terms of a current disability, the veteran asserts that he 
was first diagnosed with peripheral vascular disease 10 years 
ago and that a private physician, Dr. R. B., has been 
treating him with blood thinners.  However, the Board 
observes that the veteran has not provided any medical 
documentation to support his contentions that he has a 
current diagnosis of peripheral vascular disease. Without a 
diagnosis of the claimed condition, there can be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
Board also observes that there is no medical opinion of 
record that etiologically relates the veteran's purported 
peripheral vascular disease to service.   The Board notes 
that in his October 2003 claim, the veteran indicated that he 
had enclosed a statement from his civilian doctor regarding 
his disability.  However, after a careful review of the 
record, the Board finds that such statement has not been 
associated with the veteran's claims file.  Additionally, the 
Board notes that in November 2003, the veteran was requested 
to provide medical evidence to support his claim.  However, 
to date, the record does not reflect that any corroborating 
documentation has been received to support his contention 
that he has a current peripheral vascular disease diagnosis 
or that such purported disability is etiologically related to 
service.  

Thus, as the competent evidence of record does not 
demonstrate that the veteran had an in-service injury or has 
a current diagnosis of peripheral vascular disease that is 
etiologically related to service, the Board finds that the 
requirements for a grant of service connection on a direct 
basis have not been met.  Despite the veteran's assertions, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes 
that the negative evidence of record is more probative than 
the veteran's statements in support of his claim. The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002) 
and 38 C.F.R. § 3.102 (2005), but it does not find that the 
evidence is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral vascular disease as a 
residual of frostbite.

2. Sleep Apnea

The veteran also asserts that service connection is warranted 
for sleep apnea.  As previously noted in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current disability, and an in-service 
injury.  In this case, the veteran's contemporaneous service 
medical records are silent as to complaints of, or treatment 
for sleep apnea.  Indeed, during his November 2005 hearing, 
the veteran indicated that he first became aware that he had 
sleep apnea, post-service in 1997 or 1998, when a private 
dentist, Dr. W., informed him of the presence of such 
condition.  However, the Board notes that the veteran has not 
provided any competent evidence of record that documents the 
existence of a current sleep apnea diagnosis.  Without a 
diagnosis of the claimed condition, there can be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997). 

 Moreover, the veteran has not provided any competent medical 
evidence of record that etiologically relates such purported 
disability to service.  In this regard, it is significant to 
point out that the only evidence of record as to such a 
relationship was provided by the veteran during his November 
2005 hearing.  Here, the veteran when asked why he believed 
that his sleep apnea started in service or was caused by 
service, replied by stating, "Because just things that 
happened.  I figured it had to start somewhere."  The Board 
notes that the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's etiological association of his 
reported sleep apnea to service will not be accorded any 
probative weight.     

The Board again notes that in November 2003, the veteran was 
requested to provide medical evidence to support his claim.  
However, to date, the record does not reflect that any 
corroborating documentation has been received to support his 
contention that he has a current sleep apnea diagnosis or 
that such purported disability is etiologically related to 
service.  

Thus, as the competent evidence of record does not 
demonstrate that the veteran had an in-service injury or has 
a current sleep apnea disability that is etiologically 
related to service, the Board finds that the requirements for 
a grant of service connection on a direct basis have not been 
met.  The Board concludes that the negative evidence of 
record is more probative than the veteran's statements in 
support of his claim. The Board has also considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 
(2005), but it does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sleep apnea.


ORDER

 Entitlement to service connection for peripheral vascular 
disease as residual of frostbite is denied.

Entitlement to service connection for sleep apnea is denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


